Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 27, 2008, by
and among Maui Land & Pineapple Company, Inc., a Hawaiian corporation, with
headquarters located at P.O. Box 187, Kahului, Maui, Hawaii 96733-6687
(the “Company”), and the undersigned buyers (each, a “Buyer”, and collectively,
the “Buyers”).

 

WHEREAS:

 

A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Securities Purchase Agreement, to issue and sell to each Buyer senior
secured convertible notes of the Company (the “Notes”), which will, among other
things, be convertible into the Company’s common stock, no par value (the
“Common Stock”) (as converted, collectively, the “Conversion Shares”) in
accordance with the terms of the Notes.

 

B.            In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 


1.     DEFINITIONS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 


A.             “ADDITIONAL EFFECTIVE DATE” MEANS THE DATE THE ADDITIONAL
REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC.


 


B.             “ADDITIONAL EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS SIXTY
(60) CALENDAR DAYS AFTER THE EARLIER OF THE ADDITIONAL FILING DATE AND THE
ADDITIONAL FILING DEADLINE OR IN THE EVENT THAT THE REGISTRATION STATEMENT IS
SUBJECT TO A FULL REVIEW BY THE SEC, NINETY (90) CALENDAR DAYS AFTER THE EARLIER
OF THE ADDITIONAL FILING DATE AND THE ADDITIONAL FILING DEADLINE.


 


C.             “ADDITIONAL FILING DATE” MEANS THE DATE ON WHICH THE ADDITIONAL
REGISTRATION STATEMENT IS FILED WITH THE SEC.


 


D.             “ADDITIONAL FILING DEADLINE” MEANS IF CUTBACK SHARES ARE REQUIRED
TO BE INCLUDED IN ANY ADDITIONAL REGISTRATION STATEMENT, THE LATER OF (I) THE
DATE SIXTY (60) DAYS AFTER THE DATE SUBSTANTIALLY ALL OF THE REGISTRABLE
SECURITIES REGISTERED UNDER THE IMMEDIATELY PRECEDING REGISTRATION STATEMENT ARE
SOLD AND (II) THE DATE SIX (6) MONTHS FROM THE INITIAL EFFECTIVE DATE OR THE
MOST RECENT ADDITIONAL EFFECTIVE DATE, AS APPLICABLE.


 


1

--------------------------------------------------------------------------------



 


E.             “ADDITIONAL REGISTRABLE SECURITIES” MEANS, (I) ANY CUTBACK SHARES
NOT PREVIOUSLY INCLUDED ON A REGISTRATION STATEMENT AND (II) ANY CAPITAL STOCK
OF THE COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE NOTES, THE CONVERSION
SHARES OR THE CUTBACK SHARES AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE, WITHOUT REGARD TO ANY
LIMITATIONS ON CONVERSION AND/OR REDEMPTION OF THE NOTES.


 


F.              “ADDITIONAL REGISTRATION STATEMENT” MEANS A REGISTRATION
STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT
COVERING ANY ADDITIONAL REGISTRABLE SECURITIES.


 


G.             “ADDITIONAL REQUIRED REGISTRATION AMOUNT” MEANS ANY CUTBACK
SHARES NOT PREVIOUSLY INCLUDED ON A REGISTRATION STATEMENT, ALL SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 2(F), WITHOUT REGARD TO ANY LIMITATIONS ON
CONVERSIONS AND/OR REDEMPTIONS OF THE NOTES.


 


H.             “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY
OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR
REQUIRED BY LAW TO REMAIN CLOSED.


 


I.              “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT.


 


J.              “CUTBACK SHARES” MEANS ANY OF THE INITIAL REQUIRED REGISTRATION
AMOUNT (WITHOUT REGARD TO CLAUSE (II) IN THE DEFINITION THEREOF) OR THE
ADDITIONAL REQUIRED REGISTRATION AMOUNT OF REGISTRABLE SECURITIES NOT INCLUDED
IN ALL REGISTRATION STATEMENTS PREVIOUSLY DECLARED EFFECTIVE HEREUNDER AS A
RESULT OF A LIMITATION ON THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK OF THE
COMPANY PERMITTED TO BE REGISTERED BY THE STAFF OF THE SEC PURSUANT TO
RULE 415.  FOR THE PURPOSE OF DETERMINING THE CUTBACK SHARES, IN ORDER TO
DETERMINE ANY APPLICABLE REQUIRED REGISTRATION AMOUNT, THE CONVERSION SHARES
SHALL BE EXCLUDED ON A PRO RATA BASIS AMONG THE INVESTORS.


 


K.             “EFFECTIVE DATE” MEANS THE INITIAL EFFECTIVE DATE AND THE
ADDITIONAL EFFECTIVE DATE, AS APPLICABLE.


 


L.              “EFFECTIVENESS DEADLINE” MEANS THE INITIAL EFFECTIVENESS
DEADLINE AND THE ADDITIONAL EFFECTIVENESS DEADLINE, AS APPLICABLE.


 


M.            “FILING DEADLINE” MEANS THE INITIAL FILING DEADLINE AND THE
ADDITIONAL FILING DEADLINE, AS APPLICABLE.


 


N.             “INITIAL EFFECTIVE DATE” MEANS THE DATE THAT THE INITIAL
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC.

 

2

--------------------------------------------------------------------------------


 


O.             “INITIAL EFFECTIVENESS DEADLINE” MEANS THE DATE (I) IN THE EVENT
THAT THE INITIAL REGISTRATION STATEMENT IS NOT SUBJECT TO A FULL REVIEW BY THE
SEC, NINETY (90) CALENDAR DAYS AFTER THE CLOSING DATE OR (II) IN THE EVENT THAT
THE INITIAL REGISTRATION STATEMENT IS SUBJECT TO A FULL REVIEW BY THE SEC, ONE
HUNDRED AND TWENTY (120) CALENDAR DAYS AFTER THE CLOSING DATE.


 


P.             “INITIAL FILING DEADLINE” MEANS THE DATE WHICH IS THIRTY (30)
CALENDAR DAYS AFTER THE CLOSING DATE.


 


Q.             “INITIAL REGISTRABLE SECURITIES” FOR THE INITIAL REGISTRATION
STATEMENT MEANS (I) THE CONVERSION SHARES ISSUED OR ISSUABLE UPON CONVERSION
AND/OR REDEMPTION OF THE NOTES AND (II)  ANY CAPITAL STOCK OF THE COMPANY ISSUED
OR ISSUABLE, WITH RESPECT TO THE NOTES AND/OR THE CONVERSION SHARES AS A RESULT
OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT
OR OTHERWISE, WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION AND/OR REDEMPTION
OF THE NOTES.


 


R.              “INITIAL REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT
OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE
INITIAL REGISTRABLE SECURITIES.


 


S.             “INITIAL REQUIRED REGISTRATION AMOUNT” MEANS (I) 120% OF THE
MAXIMUM NUMBER OF CONVERSION SHARES ISSUED AND ISSUABLE PURSUANT TO THE NOTES AS
OF THE TRADING DAY IMMEDIATELY PRECEDING THE APPLICABLE DATE OF DETERMINATION,
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2(F), WITHOUT REGARD TO ANY
LIMITATIONS ON CONVERSION AND/OR REDEMPTION OF THE NOTES OR (II) SUCH OTHER
AMOUNT AS MAY BE REQUIRED BY THE STAFF OF THE SEC PURSUANT TO RULE 415 WITH ANY
CUTBACK APPLIED PRO RATA TO ALL INVESTORS.


 


T.              “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR ASSIGNEE THEREOF
TO WHOM A BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME
BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS
RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF
THIS AGREEMENT IN ACCORDANCE WITH SECTION 9.


 


U.             “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


 


V.             “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION
STATEMENTS IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO RULE 415 AND THE
DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY
THE SEC.


 


W.            “REGISTRABLE SECURITIES” MEANS THE INITIAL REGISTRABLE SECURITIES
AND THE ADDITIONAL REGISTRABLE SECURITIES.


 


X.             “REGISTRATION PERIOD” MEANS, WITH RESPECT TO ANY INVESTOR, THE
PERIOD BETWEEN THE CLOSING DATE AND THE EARLIER OF (I) THE DATE AS OF WHICH SUCH
INVESTOR MAY SELL ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT WITHOUT RESTRICTION OR LIMITATION PURSUANT TO RULE 144 AND WITHOUT THE
REQUIREMENT TO BE IN COMPLIANCE WITH RULE 144(C)(1) (OR ANY SUCCESSOR THERETO)
PROMULGATED UNDER THE 1933 ACT OR (II) THE DATE ON WHICH SUCH INVESTOR SHALL
HAVE SOLD ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT.

 

3

--------------------------------------------------------------------------------



 


Y.             “REGISTRATION STATEMENT” MEANS THE INITIAL REGISTRATION STATEMENT
AND THE ADDITIONAL REGISTRATION STATEMENT, AS APPLICABLE.


 


Z.             “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST 60% OF THE
REGISTRABLE SECURITIES.


 


AA.           “REQUIRED REGISTRATION AMOUNT” MEANS EITHER THE INITIAL REQUIRED
REGISTRATION AMOUNT OR THE ADDITIONAL REQUIRED REGISTRATION AMOUNT, AS
APPLICABLE.


 


BB.          “RULE 415” MEANS RULE 415 PROMULGATED UNDER THE 1933 ACT OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED
BASIS.


 


CC.           “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


DD.          “TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED ON
THE PRINCIPAL MARKET, OR, IF THE PRINCIPAL MARKET (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT)IS NOT THE PRINCIPAL TRADING MARKET FOR THE COMMON STOCK,
THEN ON THE PRINCIPAL SECURITIES EXCHANGE OR SECURITIES MARKET ON WHICH THE
COMMON STOCK IS THEN TRADED; PROVIDED THAT “TRADING DAY” SHALL NOT INCLUDE ANY
DAY ON WHICH THE COMMON STOCK IS SCHEDULED TO TRADE ON SUCH EXCHANGE OR MARKET
FOR LESS THAN 4.5 HOURS OR ANY DAY THAT THE COMMON STOCK IS SUSPENDED FROM
TRADING DURING THE FINAL HOUR OF TRADING ON SUCH EXCHANGE OR MARKET (OR IF SUCH
EXCHANGE OR MARKET DOES NOT DESIGNATE IN ADVANCE THE CLOSING TIME OF TRADING ON
SUCH EXCHANGE OR MARKET, THEN DURING THE HOUR ENDING AT 4:00:00 P.M., NEW YORK
TIME).


 


2.     REGISTRATION.


 


A.         INITIAL MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AND, AS
SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE INITIAL FILING DEADLINE,
FILE WITH THE SEC THE INITIAL REGISTRATION STATEMENT ON FORM S-3 COVERING THE
RESALE OF ALL OF THE INITIAL REGISTRABLE SECURITIES.  IN THE EVENT THAT FORM S-3
IS UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS
IS AVAILABLE FOR SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY
ACCEPTABLE TO THE REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(E). 
THE INITIAL REGISTRATION STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR
RESALE AT LEAST THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE INITIAL
REQUIRED REGISTRATION AMOUNT DETERMINED AS OF THE DATE THE INITIAL REGISTRATION
STATEMENT IS INITIALLY FILED WITH THE SEC.  THE INITIAL REGISTRATION STATEMENT
SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE REQUIRED HOLDERS) THE
“SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT B.  THE COMPANY SHALL USE ITS BEST EFFORTS TO
HAVE THE INITIAL REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN THE INITIAL EFFECTIVENESS DEADLINE.  BY
5:30 P.M. NEW YORK TIME ON THE BUSINESS DAY FOLLOWING THE INITIAL EFFECTIVE
DATE, THE COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE
1933 ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT TO
SUCH INITIAL REGISTRATION STATEMENT.

 

4

--------------------------------------------------------------------------------



 


B.         ADDITIONAL MANDATORY REGISTRATIONS.  THE COMPANY SHALL PREPARE, AND,
AS SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN THE ADDITIONAL FILING
DEADLINE, FILE WITH THE SEC AN ADDITIONAL REGISTRATION STATEMENT ON FORM S-3
COVERING THE RESALE OF ALL OF THE ADDITIONAL REGISTRABLE SECURITIES NOT
PREVIOUSLY REGISTERED ON AN ADDITIONAL REGISTRATION STATEMENT HEREUNDER.  TO THE
EXTENT THE STAFF OF THE SEC DOES NOT PERMIT THE ADDITIONAL REQUIRED REGISTRATION
AMOUNT TO BE REGISTERED ON AN ADDITIONAL REGISTRATION STATEMENT, THE COMPANY
SHALL FILE ADDITIONAL REGISTRATION STATEMENTS SUCCESSIVELY TRYING TO REGISTER ON
EACH SUCH ADDITIONAL REGISTRATION STATEMENT THE MAXIMUM NUMBER OF REMAINING
ADDITIONAL REGISTRABLE SECURITIES UNTIL THE ADDITIONAL REQUIRED REGISTRATION
AMOUNT HAS BEEN REGISTERED WITH THE SEC.  IN THE EVENT THAT FORM S-3 IS
UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS
AVAILABLE FOR SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY
ACCEPTABLE TO THE REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(E). 
PURSUANT TO THE TERMS OF THIS SECTION 2(B), EACH ADDITIONAL REGISTRATION
STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE AT LEAST THAT
NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE ADDITIONAL REQUIRED REGISTRATION
AMOUNT DETERMINED AS OF THE DATE SUCH ADDITIONAL REGISTRATION STATEMENT IS
INITIALLY FILED WITH THE SEC.  EACH ADDITIONAL REGISTRATION STATEMENT SHALL
CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE REQUIRED HOLDERS) THE “SELLING
STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT B.  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE
EACH ADDITIONAL REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN THE ADDITIONAL EFFECTIVENESS DEADLINE. 
BY 5:30 P.M. NEW YORK TIME ON THE BUSINESS DAY FOLLOWING THE ADDITIONAL
EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH RULE 424
UNDER THE 1933 ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH SALES
PURSUANT TO SUCH ADDITIONAL REGISTRATION STATEMENT.


 


C.         ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF
REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY INCREASE
OR DECREASE IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE
ALLOCATED PRO RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE
SECURITIES HELD BY EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING
SUCH INITIAL NUMBER OF REGISTRABLE SECURITIES OR INCREASE OR DECREASE THEREOF IS
DECLARED EFFECTIVE BY THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE
TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL
BE ALLOCATED A PRO RATA PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY
SHARES OF COMMON STOCK INCLUDED IN A REGISTRATION STATEMENT AND WHICH REMAIN
ALLOCATED TO ANY PERSON WHICH CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT SHALL BE ALLOCATED TO THE REMAINING INVESTORS,
PRO RATA BASED ON THE NUMBER OF REGISTRABLE SECURITIES THEN HELD BY SUCH
INVESTORS WHICH ARE COVERED BY SUCH REGISTRATION STATEMENT.  IN NO EVENT SHALL
THE COMPANY INCLUDE ANY SECURITIES OTHER THAN REGISTRABLE SECURITIES ON ANY
REGISTRATION STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
HOLDERS.


 


D.         LEGAL COUNSEL.  SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS
SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY
REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE
SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE
REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH
EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


E.         INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT
AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES
HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE
SECURITIES ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED
HOLDERS AND (II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS
SOON AS SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A
REGISTRATION STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN
DECLARED EFFECTIVE BY THE SEC.


 


F.          SUFFICIENT NUMBER OF SHARES REGISTERED.  IN THE EVENT THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO
SECTION 2(A) OR SECTION 2(B) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE
SECURITIES REQUIRED TO BE COVERED BY SUCH REGISTRATION STATEMENT OR AN
INVESTOR’S ALLOCATED PORTION OF THE REGISTRABLE SECURITIES PURSUANT TO
SECTION 2(C), THE COMPANY SHALL AMEND THE APPLICABLE REGISTRATION STATEMENT, OR
FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF
APPLICABLE), OR BOTH, SO AS TO COVER AT LEAST THE REQUIRED REGISTRATION AMOUNT
AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE FILING OF SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT, IN EACH CASE, AS SOON AS PRACTICABLE,
BUT IN ANY EVENT NOT LATER THAN TWENTY (20) DAYS AFTER THE NECESSITY THEREFOR
ARISES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH AMENDMENT AND/OR
NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING
THE FILING THEREOF.  FOR PURPOSES OF THE FOREGOING PROVISION, THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL BE DEEMED “INSUFFICIENT TO
COVER ALL OF THE REGISTRABLE SECURITIES” IF AT ANY TIME THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR RESALE UNDER THE REGISTRATION STATEMENT IS LESS THAN
THE PRODUCT DETERMINED BY MULTIPLYING (I) THE REQUIRED REGISTRATION AMOUNT AS OF
SUCH TIME BY (II) 0.90.  THE CALCULATION SET FORTH IN THE FOREGOING SENTENCE
SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION AND/OR
REDEMPTION OF THE NOTES AND SUCH CALCULATION SHALL ASSUME THAT THE NOTES ARE
THEN CONVERTIBLE INTO SHARES OF COMMON STOCK AT THE THEN PREVAILING CONVERSION
RATE (AS DEFINED IN THE NOTES), ASSUMING THE INITIAL OUTSTANDING PRINCIPAL
AMOUNT OF THE NOTES REMAINS OUTSTANDING THROUGH THE SCHEDULED MATURITY DATE (AS
DEFINED IN THE NOTES) AND ASSUMING NO CONVERSIONS OR REDEMPTIONS OF THE NOTES
PRIOR TO THE SCHEDULED MATURITY DATE.


 


G.         EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS OF
REGISTRATION STATEMENT.  IF (I) A REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES REQUIRED TO BE COVERED THEREBY AND REQUIRED TO BE FILED
BY THE COMPANY PURSUANT TO THIS AGREEMENT IS (A) NOT FILED WITH THE SEC ON OR
BEFORE THE RESPECTIVE FILING DEADLINE (A “FILING FAILURE”) OR (B) NOT DECLARED
EFFECTIVE BY THE SEC ON OR BEFORE THE RESPECTIVE EFFECTIVENESS DEADLINE (AN
“EFFECTIVENESS FAILURE”) OR (II) ON ANY DAY AFTER THE EFFECTIVE DATE SALES OF
ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE INCLUDED ON SUCH REGISTRATION
STATEMENT CANNOT BE MADE (OTHER THAN DURING AN ALLOWABLE GRACE PERIOD (AS
DEFINED IN SECTION 3(R)) PURSUANT TO SUCH REGISTRATION STATEMENT (INCLUDING,
WITHOUT LIMITATION, BECAUSE OF THE SUSPENSION OF TRADING OR ANY OTHER LIMITATION
IMPOSED BY AN ELIGIBLE MARKET (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT),
A FAILURE TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE, A FAILURE TO DISCLOSE
SUCH INFORMATION AS IS NECESSARY FOR SALES TO BE MADE PURSUANT TO SUCH
REGISTRATION STATEMENT, A FAILURE TO REGISTER A SUFFICIENT NUMBER OF SHARES OF
COMMON STOCK OR TO MAINTAIN THE LISTING OF THE COMMON STOCK) (A “MAINTENANCE
FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY REASON OF ANY
SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING SHARES OF
COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER

 

6

--------------------------------------------------------------------------------



 


REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO EACH HOLDER OF
REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1.0%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S REGISTRABLE
SECURITIES WHETHER OR NOT INCLUDED IN SUCH REGISTRATION STATEMENT, ON EACH OF
THE FOLLOWING DATES:  (I) ON EVERY THIRTIETH DAY AFTER THE DAY OF A FILING
FAILURE AND THEREAFTER UNTIL SUCH FILING FAILURE IS CURED (ALL SUCH PERIODS TO
BE PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS); (II) ON EVERY
THIRTIETH DAY AFTER THE DAY OF AN EFFECTIVENESS FAILURE AND THEREAFTER UNTIL
SUCH EFFECTIVENESS FAILURE IS CURED (ALL SUCH PERIODS TO BE PRO RATED FOR
PERIODS TOTALING LESS THAN THIRTY DAYS); AND (III) ON EVERY THIRTIETH DAY AFTER
THE INITIAL DAY OF A MAINTENANCE FAILURE AND THEREAFTER UNTIL SUCH MAINTENANCE
FAILURE IS CURED (ALL SUCH PERIODS TO BE PRO RATED FOR PERIODS TOTALING LESS
THAN THIRTY DAYS).  THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED PURSUANT TO
THIS SECTION 2(G) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY PAYMENTS”. 
REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE EARLIER OF (I) THE DATES SET
FORTH ABOVE AND (II) THE THIRD BUSINESS DAY AFTER THE EVENT OR FAILURE GIVING
RISE TO THE REGISTRATION DELAY PAYMENTS IS CURED.  NOTWITHSTANDING THE
FOREGOING, REGISTRATION DELAY PAYMENTS PAYABLE PURSUANT TO THIS
SECTION 2(G) SHALL CEASE TO ACCRUE AFTER THE DATE THAT IS SIX (6) MONTHS AFTER
THE CLOSING DATE.  IN THE EVENT THE COMPANY FAILS TO MAKE REGISTRATION DELAY
PAYMENTS IN A TIMELY MANNER, SUCH REGISTRATION DELAY PAYMENTS SHALL BEAR
INTEREST AT THE RATE OF ONE AND ONE HALF PERCENT (1.5%) PER MONTH (PRORATED FOR
PARTIAL MONTHS) UNTIL PAID IN FULL.


 


3.     RELATED OBLIGATIONS.


 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 


A.     THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC A REGISTRATION
STATEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES AND USE ITS BEST EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE REGISTRABLE SECURITIES TO
BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH FILING (BUT IN NO EVENT LATER
THAN THE EFFECTIVENESS DEADLINE).  THE COMPANY SHALL KEEP EACH REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE EXPIRATION OF
THE REGISTRATION PERIOD.  THE COMPANY SHALL ENSURE THAT EACH REGISTRATION
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES
CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF PROSPECTUSES, IN THE LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT MISLEADING.  THE TERM “BEST EFFORTS”
SHALL MEAN, AMONG OTHER THINGS, THAT THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN
TWO (2) BUSINESS DAYS AFTER THE LATER OF THE DATE THAT (I) THE COMPANY LEARNS
THAT NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE MADE BY THE STAFF
OF THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON A PARTICULAR
REGISTRATION STATEMENT, AS THE CASE MAY BE, AND (II) THE APPROVAL OF LEGAL
COUNSEL PURSUANT TO SECTION 3(C) (WHICH APPROVAL IS IMMEDIATELY SOUGHT), A
REQUEST FOR ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A
TIME AND DATE NOT LATER THAN TWO (2) BUSINESS DAYS AFTER THE SUBMISSION OF SUCH
REQUEST.  THE COMPANY SHALL RESPOND IN WRITING TO COMMENTS MADE BY THE SEC IN
RESPECT OF A REGISTRATION STATEMENT AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN FIFTEEN (15) DAYS AFTER THE RECEIPT OF COMMENTS BY OR NOTICE FROM THE
SEC THAT AN AMENDMENT IS REQUIRED IN ORDER FOR A REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE.

 

7

--------------------------------------------------------------------------------



 


B.         THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING SUCH PERIOD,
COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE DISPOSITION OF
ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT.  IN THE CASE OF
AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE
FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(B)) BY
REASON OF THE COMPANY FILING A REPORT ON FORM 10-Q, FORM 10-K OR ANY ANALOGOUS
REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”),
THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH
REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE 1934 ACT REPORT IS FILED
WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT SUCH
REGISTRATION STATEMENT.


 


C.         THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT UPON
(I) A REGISTRATION STATEMENT AT LEAST FOUR (4) BUSINESS DAYS PRIOR TO ITS FILING
WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION
STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K, QUARTERLY REPORTS ON
FORM 10-Q, CURRENT REPORTS ON FORM 8-K, AND ANY SIMILAR OR SUCCESSOR REPORTS)
WITHIN A REASONABLE NUMBER OF DAYS PRIOR TO THEIR FILING WITH THE SEC, AND
(B) NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A
FORM TO WHICH LEGAL COUNSEL REASONABLY OBJECTS.  THE COMPANY SHALL NOT SUBMIT A
REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE COMPANY SHALL FURNISH TO
LEGAL COUNSEL, WITHOUT CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR
THE STAFF OF THE SEC TO THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY
REGISTRATION STATEMENT, (II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH
THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, IF REQUESTED BY AN INVESTOR, AND ALL EXHIBITS (UNLESS SUCH
REGISTRATION STATEMENT IS AVAILABLE ON EDGAR) AND (III) UPON THE EFFECTIVENESS
OF ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO.  THE COMPANY
SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S
OBLIGATIONS PURSUANT TO THIS SECTION 3.


 


D.         THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE,
(I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE
COPY OF SUCH REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, IF REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY
PROSPECTUS (UNLESS SUCH REGISTRATION STATEMENT IS AVAILABLE ON EDGAR), (II) UPON
THE

 

8

--------------------------------------------------------------------------------



 


EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE (1) COPY OF THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO (UNLESS SUCH REGISTRATION STATEMENT AND SUCH AMENDMENTS AND SUPPLEMENTS
ARE AVAILABLE ON EDGAR) AND (III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY
OF THE FOREGOING (REGARDLESS OF WHETHER SUCH DOCUMENTS ARE AVAILABLE ON EDGAR OR
ANY PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST
FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH INVESTOR.


 


E.         THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND QUALIFY,
UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE RESALE BY
INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE JURISDICTIONS
IN THE UNITED STATES, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(E), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


F.          THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING
OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE
OF SUCH EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN
ANY MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 3(R), PROMPTLY
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH
UNTRUE STATEMENT OR OMISSION AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR SUCH OTHER NUMBER OF COPIES AS
LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST) (UNLESS SUCH SUPPLEMENTS
OR AMENDMENTS ARE AVAILABLE ON EDGAR).  THE COMPANY SHALL ALSO PROMPTLY NOTIFY
LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE
(NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH
INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY
OVERNIGHT MAIL), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO
A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED INFORMATION, AND
(III) OF THE COMPANY’S REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT
TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.  BY 5:30 P.M. NEW YORK CITY
TIME ON THE DATE FOLLOWING THE DATE ANY POST-EFFECTIVE AMENDMENT HAS BECOME
EFFECTIVE, THE COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER
THE 1933 ACT THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT
TO SUCH REGISTRATION STATEMENT.

 

9

--------------------------------------------------------------------------------



 


G.         THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY
STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT, OR
THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE
MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR SUCH PURPOSE.


 


H.         IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAWS TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER OR AN INVESTOR
BELIEVES THAT IT COULD REASONABLY BE DEEMED TO BE AN UNDERWRITER OF REGISTRABLE
SECURITIES, AT THE REASONABLE REQUEST OF SUCH INVESTOR, THE COMPANY SHALL
FURNISH TO SUCH INVESTOR, ON THE DATE OF THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS AN INVESTOR MAY
REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING, ADDRESSED TO THE INVESTORS, AND (II) AN OPINION, DATED AS OF
SUCH DATE, OF COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION
STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN
UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS.


 


I.          IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAWS TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER OR AN INVESTOR
BELIEVES THAT IT COULD REASONABLY BE DEEMED TO BE AN UNDERWRITER OF REGISTRABLE
SECURITIES, THE COMPANY SHALL, UPON THE REASONABLE REQUEST OF SUCH INVESTOR,
MAKE AVAILABLE FOR INSPECTION BY (I) SUCH INVESTOR, (II) LEGAL COUNSEL AND
(III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE INVESTORS
(COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE
“RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE
THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH
ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT EACH INSPECTOR
SHALL AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE
(EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD OR OTHER INFORMATION WHICH THE
COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION
THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE RELEASE OF SUCH
RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA OR ORDER FROM A
COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE INFORMATION IN
SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY
DISCLOSURE IN VIOLATION OF THIS AGREEMENT.  EACH INVESTOR AGREES THAT IT SHALL,
UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT THE INVESTORS’ ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS.

 

10

--------------------------------------------------------------------------------



 


J.          THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE OF
INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES
LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE INVESTOR’S
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN
A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


K.         THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO (I) CAUSE ALL OF THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE OR (II) SECURE THE
INCLUSION FOR QUOTATION OF ALL OF THE REGISTRABLE SECURITIES ON THE NEW YORK
STOCK EXCHANGE OR (III) IF, DESPITE THE COMPANY’S BEST EFFORTS, THE COMPANY IS
UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) AND (II), TO SECURE THE
INCLUSION FOR QUOTATION ON THE NASDAQ GLOBAL SELECT MARKET, THE NASDAQ GLOBAL
MARKET, THE NASDAQ CAPITAL MARKET OR THE AMERICAN STOCK EXCHANGE FOR SUCH
REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO
USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO MARKET MAKERS TO REGISTER WITH
THE FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”) AS SUCH WITH RESPECT TO
SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS SECTION 3(K).


 


L.          THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS,
AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN
SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


M.        IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL AS SOON AS PRACTICABLE
(I) INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN RELATING
TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING, WITHOUT
LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES
BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER
TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;
(II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE INCORPORATED IN SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND (III) SUPPLEMENT OR MAKE
AMENDMENTS TO ANY REGISTRATION STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR
HOLDING ANY REGISTRABLE SECURITIES.

 

11

--------------------------------------------------------------------------------


 


N.         THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED
BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.


 


O.         THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS AS
SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE
PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING WITH, AND IN
THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158 UNDER THE 1933 ACT) COVERING
A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE COMPANY’S
FISCAL QUARTER NEXT FOLLOWING THE APPLICABLE EFFECTIVE DATE OF A REGISTRATION
STATEMENT.


 


P.         THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY REGISTRATION
HEREUNDER.


 


Q.         WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


R.          NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME AFTER
THE EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT NO GRACE PERIOD SHALL EXCEED TEN
(10) CONSECUTIVE DAYS AND DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY PERIOD
SUCH GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF THIRTY (30) DAYS AND THE
FIRST DAY OF ANY GRACE PERIOD MUST BE AT LEAST FIVE (5) TRADING DAYS AFTER THE
LAST DAY OF ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE PERIOD”).  FOR
PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD
SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO
IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE DATE THE INVESTORS
RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH
NOTICE.  THE PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE APPLICABLE DURING
THE PERIOD OF ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD,
THE COMPANY SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF SECTION 3(F) WITH
RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH MATERIAL, NON-PUBLIC
INFORMATION IS NO LONGER APPLICABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF
COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR
SALE, PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE PERIOD AND FOR
WHICH THE INVESTOR HAS NOT YET SETTLED.

 

12

--------------------------------------------------------------------------------


 


S.         NEITHER THE COMPANY NOR ANY SUBSIDIARY OR AFFILIATE THEREOF SHALL
IDENTIFY ANY INVESTOR AS AN UNDERWRITER IN ANY PUBLIC DISCLOSURE OR FILING WITH
THE SEC OR ANY PRINCIPAL MARKET (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT) OR ELIGIBLE MARKET AND ANY BUYER BEING DEEMED AN UNDERWRITER BY THE
SEC SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATIONS IT HAS UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT); PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT THE COMPANY
FROM INCLUDING THE DISCLOSURE FOUND IN THE “PLAN OF DISTRIBUTION” SECTION
ATTACHED HERETO AS EXHIBIT B IN THE REGISTRATION STATEMENT.


 


4.     OBLIGATIONS OF THE INVESTORS.


 


A.         AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR
IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF
SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO
THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR
THAT SUCH INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING
ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF
DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT, AS SHALL BE REASONABLY
REQUIRED TO EFFECT AND MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


B.         EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


 


C.         EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR
THE FIRST SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF
COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR
SALE PRIOR TO THE INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE
HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.

 

13

--------------------------------------------------------------------------------



 


D.         EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE TO IT OR AN
EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT.


 


5.     EXPENSES OF REGISTRATION.


 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $10,000 for each such
registration, filing or qualification.

 


6.     INDEMNIFICATION.


 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


A.         TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND HEREBY
DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH
PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE 1933 ACT OR
THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL,
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE
STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY VIOLATION OF THIS
AGREEMENT (THE MATTERS IN THE FOREGOING

 

14

--------------------------------------------------------------------------------



 


CLAUSES (I) THROUGH (IV) BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO
SECTION 6(C), THE COMPANY SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS
SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL
NOT APPLY TO A CLAIM BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A
VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH
INDEMNIFIED PERSON EXPRESSLY FOR USE IN CONNECTION WITH THE PREPARATION OF THE
REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF
SUCH PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO
SECTION 3(D); AND (II) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY
CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF
THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.


 


B.         IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR IS
PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY,
HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET
FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS
WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR
AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH INVESTOR SHALL
REIMBURSE THE INDEMNIFIED PARTY, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY AN INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY SUCH CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN
THIS SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER,
HOWEVER, THAT THE INVESTOR SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT
AMOUNT OF A CLAIM OR INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO
SUCH INVESTOR AS A RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY
AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS
PURSUANT TO SECTION 9.


 


C.         PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY
UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING
(INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM, SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS
TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY

 

15

--------------------------------------------------------------------------------



 


SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR ALL SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY, AS APPLICABLE, THE REPRESENTATION BY SUCH COUNSEL OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN INDEMNIFIED PERSON, LEGAL COUNSEL
REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE SELECTED BY THE
INVESTORS HOLDING AT LEAST 60% IN INTEREST OF THE REGISTRABLE SECURITIES
INCLUDED IN THE REGISTRATION STATEMENT TO WHICH THE CLAIM RELATES.  THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL REASONABLY COOPERATE WITH THE
INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH
ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING
PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT
ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF
ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT;
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD,
DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY
OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF
TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY
IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH SETTLEMENT SHALL NOT INCLUDE
ANY ADMISSION AS TO FAULT ON THE PART OF THE INDEMNIFIED PARTY.  FOLLOWING
INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH
ACTION.


 


D.         THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


 


E.         THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO 
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.

 

16

--------------------------------------------------------------------------------



 


7.     CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 


8.     REPORTS UNDER THE 1934 ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 


A.         MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;


 


B.         FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS THE
COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE FILING OF SUCH REPORTS AND
OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


C.         FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY, IF
TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE 1933
ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


9.             ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

17

--------------------------------------------------------------------------------


 


10.           AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 


11.           MISCELLANEOUS.


 


A.         A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER
SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE SECURITIES.  IF
THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR
MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL
ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM SUCH RECORD
OWNER OF SUCH REGISTRABLE SECURITIES.


 


B.         ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

 

If to the Company:

 

Maui Land & Pineapple Company, Inc.

P. O. Box 187

Kahului, Maui, Hawaii 96733-6687

Telephone:

 

(808) 877-3351

Facsimile:

 

(808) 871-0953

Attention:

 

Robert I. Webber

 

18

--------------------------------------------------------------------------------


 

With a copy (for informational purposes only) to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660

Telephone:

 

(949) 725-4121

Facsimile:

 

(949) 823-5121

Attention:

 

Christopher Ivey, Esq.

 

 

 

If to the Transfer Agent:

 

BNY Mellon Shareowner Services LLC

525 Market Street - 35th Floor

San Francisco, CA 94105

Telephone:

 

(415) 951-4188

Facsimile:

 

(415) 951- 4181

Attention:

 

Joshua P. McGinn

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

 

(212) 756-2000

Facsimile:

 

(212) 593-5955

Attention:

 

Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


C.         FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.

 

19

--------------------------------------------------------------------------------


 


D.         ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


 


E.         IF ANY PROVISION OF THIS AGREEMENT IS PROHIBITED BY LAW OR OTHERWISE
DETERMINED TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
THE PROVISION THAT WOULD OTHERWISE BE PROHIBITED, INVALID OR UNENFORCEABLE SHALL
BE DEEMED AMENDED TO APPLY TO THE BROADEST EXTENT THAT IT WOULD BE VALID AND
ENFORCEABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF SUCH PROVISION SHALL NOT
AFFECT THE VALIDITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SO LONG AS
THIS AGREEMENT AS SO MODIFIED CONTINUES TO EXPRESS, WITHOUT MATERIAL CHANGE, THE
ORIGINAL INTENTIONS OF THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THE
PROHIBITED NATURE, INVALIDITY OR UNENFORCEABILITY OF THE PROVISION(S) IN
QUESTION DOES NOT SUBSTANTIALLY IMPAIR THE RESPECTIVE EXPECTATIONS OR RECIPROCAL
OBLIGATIONS OF THE PARTIES OR THE PRACTICAL REALIZATION OF THE BENEFITS THAT
WOULD OTHERWISE BE CONFERRED UPON THE PARTIES.  THE PARTIES WILL ENDEAVOR IN
GOOD FAITH NEGOTIATIONS TO REPLACE THE PROHIBITED, INVALID OR UNENFORCEABLE
PROVISION(S) WITH A VALID PROVISION(S), THE EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE PROHIBITED, INVALID OR UNENFORCEABLE PROVISION(S).


 


F.          THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


G.         SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES HERETO.


 


H.         THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

20

--------------------------------------------------------------------------------



 


I.          THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO
THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


 


J.          EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED,
ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS AS ANY OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


K.         ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE
INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED
IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


 


L.          THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


M.        THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT
OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


N.         THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT
WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF THIS AGREEMENT
IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS ANY OTHER
INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.


 

* * * * * *

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY,
INC.

 

 

 

 

 

By:

  /s/ Robert I. Webber

 

 

Robert I. Webber

 

 

Chief Operating Officer, Chief Financial

 

 

Officer, and Executive Vice President

 

 

 

 

 

By:

  /s/ Adele H. Sumida

 

 

Adele H. Sumida

 

 

Controller and Secretary

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

RCG PB, LTD

 

 

 

 

 

By:

  /s/ Owen Littman

 

 

Owen Littman

 

 

Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

RCG ENTERPRISE, LTD

 

 

 

 

 

By:

  /s/ Owen Littman 

 

 

Owen Littman

 

 

Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

 

 

 

 

By:

  /s/ Adam J. Chill

 

 

Adam J. Chill

 

 

Managing Director

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

INTERLACHEN CONVERTIBLE INVESTMENTS
LTD.

 

 

 

 

 

By:

  /s/ Gregg T. Colburn

 

 

Gregg T. Colburn

 

 

Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

 

 

Buyer Address

 

Buyer’s Representative’s Address

Buyer

 

and Facsimile Number

 

and Facsimile Number

 

 

 

 

 

RCG PB, Ltd

 

c/o Ramius LLC

 

Schulte Roth & Zabel LLP

 

 

599 Lexington Avenue, 20th Floor

 

919 Third Avenue

 

 

New York, NY 10022

 

New York, NY 10022

 

 

Attention:

Jeffrey Smith

 

Attn: Eleazer Klein, Esq.

 

 

 

 Owen Littman

 

Facsimile: (212) 593-5955

 

 

Facsimile:

 

Telephone: (212) 756-2000

 

 

Telephone:

 

 

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

RCG Enterprise, Ltd

 

c/o Ramius LLC

 

Schulte Roth & Zabel LLP

 

 

599 Lexington Avenue, 20th Floor

 

919 Third Avenue

 

 

New York, NY 10022

 

New York, NY 10022

 

 

Attention:

Jeffrey Smith

 

Attn: Eleazer Klein, Esq.

 

 

 

 Owen Littman

 

Facsimile: (212) 593-5955

 

 

Facsimile:

 

Telephone: (212) 756-2000

 

 

Telephone:

 

 

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

Highbridge International LLC

 

c/o Highbridge Capital

 

 

 

 

Management, LLC

 

 

 

 

9 West 57th Street, 27th Floor

 

 

 

 

New York, New York 10019

 

 

 

 

Attention: Adam J. Chill

 

 

 

 

Facsimile:

 

 

 

 

Telephone:

 

 

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

Interlachen Convertible Investments Limited

 

c/o Interlachen Capital Group LP
Attention: Gregg T. Colburn and Legal

 

 

 

 

800 Nicollet Mall, Suite 2500

 

 

 

 

Minneapolis, MN 55402

 

 

 

 

Facsimile:

 

 

 

 

Telephone:

 

 

 

 

Residence: Cayman Islands

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

VIA FEDEX and FACSIMILE (415-951-4181)

 

BNY Mellon Shareowner Services LLC

525 Market Street - 35th Floor

San Francisco, CA 94105

Attention:              Joshua P. McGinn

 

Re:          Maui Land & Pineapple Company, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Maui Land & Pineapple Company, Inc., a Hawaiian
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders senior secured convertible notes (the “Notes”) which shall be
convertible into the Company’s common stock, no par value (the “Common Stock”). 
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Notes, under the Securities Act of 1933, as amended (the “1933 Act”).  In
connection with the Company’s obligations under the Registration Rights
Agreement, on                        , 200  , the Company filed a Registration
Statement on Form S-3 (File No. 333-                       ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

A-1

--------------------------------------------------------------------------------


 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
July  , 2008.

 

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

CC:          [LIST NAMES OF HOLDERS]

 

A-2

--------------------------------------------------------------------------------


EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon conversion of the convertible notes. 
For additional information regarding the issuance of those convertible notes,
see “Private Placement of Convertible Notes” above.  We are registering the
shares of common stock in order to permit the selling stockholders to offer the
shares for resale from time to time.  Except for the ownership of the
convertible notes issued pursuant to the Securities Purchase Agreement, the
selling stockholders have not had any material relationship with us within the
past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders.  The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible notes, as of              , 2008, assuming conversion of all
convertible notes held by the selling stockholders on that date.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least 120% of
the maximum number of shares of common stock issuable upon conversion of the
convertible notes as of the Trading Day immediately preceding the date the
registration statement is initially filed with the SEC.  Because the conversion
price of the convertible notes may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus.  The fourth column assumes the sale of all of the shares
offered by the selling stockholders pursuant to this prospectus.

 

Under the terms of the convertible notes, a selling stockholder may not convert
the convertible notes to the extent such conversion would cause such selling
stockholder, together with its affiliates, to beneficially own a number of
shares of common stock which would exceed 4.99% of our then outstanding shares
of common stock following such conversion, excluding for purposes of such
determination shares of common stock issuable upon conversion of the convertible
notes which have not been converted.  The number of shares in the second column
reflects this limitation.  The selling stockholders may sell all, some or none
of their shares in this offering.  See “Plan of Distribution.”

 

B-1

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares of 
Common Stock Owned 
Prior to Offering

 

Maximum Number of Shares 
of Common Stock to be Sold 
Pursuant to this Prospectus

 

Number of Shares of 
Common Stock Owned 
After Offering

 

 

 

 

 

 

 

 

 

RCG PB, Ltd (1)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

RCG Enterprise, Ltd (2)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Ramius Advisors, LLC (“Ramius Advisors”) is the investment adviser
of RCG PB, Ltd. (“RCG PB”) and consequently has voting control and investment
discretion over securities held by RCG PB.  Ramius LLC (“Ramius”) is the sole
member of Ramius Advisors and consequently has voting control and investment
discretion over securities held by RCG PB.  Each of Ramius Advisors and Ramius
disclaims beneficial ownership of the shares held by RCG PB.  Peter A. Cohen,
Morgan B. Stark, Thomas W. Strauss and Jeffrey M. Solomon are the sole managing
members of C4S& Co., LLC, the sole managing member of Ramius.  As a result,
Messrs. Cohen, Stark, Strauss and Solomon may be considered beneficial owners of
any shares deemed to be beneficially owned by Ramius.  Messrs. Cohen, Stark,
Strauss and Solomon disclaim beneficial ownership of these shares.

 

(2)           Ramius is the investment adviser of RCG Enterprise, Ltd (“RCG
Enterprise”) and consequently has voting control and investment discretion over
securities held by RCG Enterprise.  Ramius disclaims beneficial ownership of the
shares held by RCG Enterprise.  Peter A. Cohen, Morgan B. Stark, Thomas W.
Strauss and Jeffrey M. Solomon are the sole managing members of C4S& Co., LLC,
the sole managing member of Ramius.  As a result, Messrs. Cohen, Stark, Strauss
and Solomon may be considered beneficial owners of any shares deemed to be
beneficially owned by Ramius.  Messrs. Cohen, Stark, Strauss and Solomon
disclaim beneficial ownership of these shares.

 

B-2

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
convertible notes to permit the resale of these shares of common stock by the
holders of the convertible notes from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling stockholders of the shares of common stock.  We will bear all fees and
expenses incident to our obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

 

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  sales pursuant to Rule 144;

 

·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

B-3

--------------------------------------------------------------------------------


 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933, as amended, amending,
if necessary, the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

B-4

--------------------------------------------------------------------------------


 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

B-5

--------------------------------------------------------------------------------